COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Thuy Tran

Appellate case number:    01-17-00413-CV

Trial court case number: 1076941

Trial court:              County Civil Court at Law No. 2 of Harris County

       On June 6, 2017, relator Thuy Tran filed a petition for writ of mandamus. The
documents in the appendix do not appear to be certified copies or sworn. See TEX. R. APP. P.
52.3(k)(1)(A). Relator must file a corrected appendix on or before June 12, 2017, or the petition
may be dismissed for failure to comply with the rules. Cf. TEX. R. APP. P. 44.3 (providing for a
reasonable time for correction or amendment of defects or irregularities).
       If relator files a corrected appendix on or before June 12, 2017, the court requests real
party in interest, Conifer Insurance Company, to file a response to the petition for writ of
mandamus by June 19, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 7, 2017